DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The official correspondence below is a first action on the merits/non-final.
Claims 1-14 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The IDS submitted 12-16-2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “generating a first data set based on the second physical information and the second sensor information 10obtaining third physical information and third sensor information of the UAV when the moving object does not exist, based on the flight data, and generating a second data set based on the third physical information and the third sensor information” must be shown or the feature(s) canceled from the claim(s). Additionally, figures 6 ( first and first make first) and 7 (second and second make second) are incongruous with the claimed method in claim 1 (second and second make first; and, third and third make second). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101

CLAIM 1 IS REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 1 is directed to a method of generating data sets (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used as a representative claim for the remainder of the 101 rejection.

Claim 1 Recites:
A method for generating data sets of an unmanned aerial vehicle (UAV) performed by a data set generation apparatus, the method comprising:
obtaining flight environment information including a moving object;
obtaining flight data including first physical information and first sensor information of the UAV in a flight environment based on the flight environment information;
obtaining second physical information and second sensor information of the UAV when the moving object exists, based on the flight data, and generating a first data set based on the second physical information and the second sensor information10;
obtaining third physical information and third sensor information of the UAV when the moving object does not exist, based on the flight data, and generating a second data set based on the third physical information and the third sensor information; and
combining the first data set and the second data set to generate a third data set.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “combining (comparing data)” in the context of this claim encompasses a person (an analyst) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method for generating data sets of an unmanned aerial vehicle (UAV) performed by a data set generation apparatus, the method comprising:
obtaining flight environment information including a moving object;
obtaining flight data including first physical information and first sensor information of the UAV in a flight environment based on the flight environment information;
obtaining second physical information and second sensor information of the UAV when the moving object exists, based on the flight data, and generating a first data set based on the second physical information and the second sensor information10;
obtaining third physical information and third sensor information of the UAV when the moving object does not exist, based on the flight data, and generating a second data set based on the third physical information and the third sensor information; and
combining the first data set and the second data set to generate a third data set.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “obtaining…”, “obtaining…”, “obtaining…”, and “obtaining…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (or generic components (sensors)) to perform the process. In particular, the receiving/obtaining steps from the sensors (or from an external source) are recited at a high level of generality (i.e. as a general means of gathering environmental condition data for use in the comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity (specifically, pre-solution). Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (Simulation Architecture), such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of collecting sensor data to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer or component cannot provide an inventive concept. And as discussed above, the additional limitations of “obtaining…”, “obtaining…”, “obtaining…”, and “obtaining…” the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations of “obtaining…”, “obtaining…”, “obtaining…”, and “obtaining…” via common sensors are well-understood, routine, and conventional activities because the background/specification is devoid of an indication that the sensors are anything other than contemporary components, and the specification does not provide any indication that “the processor” is anything other than a conventional computer/processor. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claim(s) 2-9 appear to be an expansion of how the abstract idea is further applied and do not recite any further limitations that cause the claim(s) to be patent eligible. Therefore, dependent claims 2-9 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Therefore, claim 1 (claim 10, parallel in scope and spirit) is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 3, 7, 10, and 12 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “… physical information and … sensor information”. The language as stated does not distinctly define what is meant by “… physical information and … sensor information” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “… physical information and … sensor information” will be interpreted as “physical information and sensor information are the same”.

Claims 1-2, 7, and 10-12 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “first/second/third physical information”. The language as stated does not distinctly define what is meant by “first/second/third physical information” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “first/second/third physical information” will be interpreted as “first/second/third physical information are the same”.

Claims 1, 3-4, 7, 10, and 12-14 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “first/second/third sensor information”. The language as stated does not distinctly define what is meant by “first/second/third sensor information” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “first/second/third sensor information” will be interpreted as “first/second/third sensor information are the same”.

Claims 3-5, 7, 12-14 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “predetermined/sensing periodicity”. The language as stated does not distinctly define what is meant by “predetermined/sensing periodicity” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “predetermined/sensing periodicity” will be interpreted as “interpreted as sensing frequencies inherently designed to low capacity sensors, high capacity sensors, and all sensors between low and high”.

Claims 8-9 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behar (US 20210166474 A1).

REGARDING CLAIM 1, as best understood, Behar discloses, obtaining flight environment information including a moving object (Behar: [0028] Perception module 210 may process the available data (e.g., sensor data, data from a high-definition map, etc.) to derive information about the contextual environment. For example, perception module 210 may include one or more agent modelers (e.g., object detectors, object classifiers, or machine-learning models trained to derive information from the sensor data) to detect and/or classify agents present in the environment of the vehicle 100 (e.g., other vehicles, pedestrians, bicyclists, wildlife, vegetation, or any of various other potential moving and/or stationary obstructions); [0061] … For example, the bicyclist entity 305 may have a behavior defined as traveling at a constant velocity in the right lane of a test course in a given 3-D scene; [0070] ... sensors may capture information about the vehicle itself and the environment surrounding the vehicle.); obtaining flight data including first physical information and first sensor information of the UAV in a flight environment based on the flight environment information (Behar: [0021] … one or more sensor devices (e.g., temperature sensors, pressure sensors, speed sensors, acceleration sensors, fuel sensors, level sensors, flow sensors, optical sensors, torque sensors, motion sensors, vapor sensors, humidity sensors, stress sensors, strain sensors, load sensors, orientation sensors, altitude sensors, displacement sensors, position sensors, condensation sensors, and so forth), image-capturing devices (e.g., cameras, scanners, ultrasonic imaging devices, thermal imaging devices, electromagnetic imaging devices, and so forth), and/or various other devices that may detect data or receive data (e.g., over a network) at the vehicle; [0028] Perception module 210 may process the available data (e.g., sensor data, data from a high-definition map, etc.) to derive information about the contextual environment. For example, perception module 210 may include one or more agent modelers (e.g., object detectors, object classifiers, or machine-learning models trained to derive information from the sensor data) to detect and/or classify agents present in the environment of the vehicle 100 (e.g., other vehicles, pedestrians, bicyclists, wildlife, vegetation, or any of various other potential moving and/or stationary obstructions); [0061] … For example, the bicyclist entity 305 may have a behavior defined as traveling at a constant velocity in the right lane of a test course in a given 3-D scene; [0070] ... sensors may capture information about the vehicle itself and the environment surrounding the vehicle.); obtaining second physical information and second sensor information of the UAV when the moving object exists, based on the flight data (Behar: [0016] ...a combination of both the simulated data and real-world data...The simulated perception data may be injected into the vehicle's on-board data flow…; [0038] The data output by the simulator 230 may include a combination of data from the perception module 210 and the simulated perception data 235. The simulator may combine the perception module output with the simulated perception data 235 to create a mixed-reality contextual data for the prediction module 215 to consume...; [0040] ...combining simulated data (e.g., computer-mediated data) with actually-perceived data (e.g., real-world data) has the benefit of allowing the vehicle 100 to still perceive the actual world during road tests, thereby allowing the vehicle to react to real-world conditions (e.g., the vehicle may react to an unexpected hazard, such as a darting animal or other possible unforeseeable obstruction); [0067] As the test vehicle 100 drives along a trajectory 115 during the live test, the actually-observed perception data from the perception module 210 may be updated and combined with simulated perception data; [0071] ...For example, the simulated perception data (e.g., computer-mediated perception data) may include a virtual bicyclist that the test engineers wish to inject into the vehicle's perception data...the simulated perception data (e.g., computer-mediated perception data) may include virtual objects that do not exist in the current environment, but corresponded to observed physical objects in a different environment at a different time (e.g., the simulated perception data is generated based on sensor data captured at a different time by another vehicle or the same test vehicle)....[0072] At step 624, the system may generate updated perception data based on the simulated perception data and, if desired, the perception data. In cases where simulated perception data (e.g., computer-mediated perception data) is combined with the actually-observed perception data (e.g., real-world perception data), then the updated perception data may include the one or more representations of physical objects and the one or more representations of virtual objects...[0074] ... For example, the simulated sensor data (e.g., computer-mediated sensor data) may include, for instance, simulated radar data of a virtual bicyclist that the test engineers wish to inject into the vehicle's sensor data. At step 634, the system may generate updated sensor data based on the simulated sensor data...), and generating a first data set based on the second physical information and the second sensor information (Behar: [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti)); obtaining third physical information and third sensor information of the UAV when the moving object does not exist, based on the flight data, and generating a second data set based on the third physical information and  the third sensor information (Behar: [0070] ... sensors may capture information about the vehicle itself and the environment surrounding the vehicle; [FIG. 1(120)] sensing when the moving object does not exist can be observed; [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti).); and combining the first data set and the second data set to generate a third data set (Behar: [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti).).
In this case, sensor/physical information is interpreted as perpetually working/employed, thus, the intended use "when object exists" is implied.
Behar does not explicitly recite the terminology "flight data" or "flight environment", however, Behar discloses analogous teachings in a vehicle environment, which can be applied to another vehicle (i.e., aerial).
Behar does not explicitly disclose a third sample. However, Behar discloses creating a plurality of data sets at different times, which is capable of the intended duplication of parts/steps.
Behar does not explicitly recite the terminology "the third physical information and the third sensor information". However, Behar discloses creating a plurality of data sets at different times, which is capable of the intended duplication of parts/steps.
Behar does not explicitly recite the terminology "object does not exist". However, Behar discloses, among other things, creating contextual representations of the environment as well as data of moving objects (e.g., bicycle). Which is capable of collecting data with or without a moving object, or, so however the simulation architect designs the virtual simulation.
Behar does not explicitly recite the terminology “flight” or “UAV”. It would have been obvious for one of ordinary skill in the art to apply a method of virtual simulation known to work in one field of endeavor to prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, for the benefit of improving safety, costs, test accuracy, flexibility, reliability, and consistency.

REGARDING CLAIM 2, as best understood, Behar remains as applied above to claim 1, and further, Behar also discloses, each of the first physical information, second physical information, and third physical information includes location information and attitude information of the UAV (Behar: [0021] … one or more sensor devices (e.g., temperature sensors, pressure sensors, speed sensors, acceleration sensors, fuel sensors, level sensors, flow sensors, optical sensors, torque sensors, motion sensors, vapor sensors, humidity sensors, stress sensors, strain sensors, load sensors, orientation sensors, altitude sensors, displacement sensors, position sensors, condensation sensors, and so forth), image-capturing devices (e.g., cameras, scanners, ultrasonic imaging devices, thermal imaging devices, electromagnetic imaging devices, and so forth), and/or various other devices that may detect data or receive data (e.g., over a network) at the vehicle).

REGARDING CLAIM 3, as best understood, Behar remains as applied above to claim 1, and further, Behar also discloses, generating first simulation data based on the first physical information and the first sensor information and obtaining the first sensor information from a result of a simulation executed based on the first simulation data, according to a predetermined periodicity (Behar: [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti); [0064] In particular embodiments, the user may fast-forward to a future second time stamp and specify where the virtual bicyclist 315 should be. The scenario editor 330 may then use the first and second timestamps to interpolate where the virtual bicyclist 315 should be at each time instant between the time stamps (e.g., determined based on a particular frame rate corresponding to the frame rate at which sensor data is captured by the sensors of the test vehicle 100).).
Absent a showing to the contrary, the specification is devoid of a stated benefit for the claimed limitations relating to periodicity. Thus, in the absence of an unanticipated result, resulting in an improvement/benefit to the technical field that is easily recognized by the skilled artisan and will change the technical field going forward as a result (paradigm shifting), the claimed periodicity limitation becomes a design choice.
Additionally, it is the examiners interpretation that sensors operation/sampling frequencies are determined by the capacity of the sensor.

REGARDING CLAIM 4, as best understood, Behar remains as applied above to claim 3, and further, Behar also discloses, the first sensor information obtained according to the predetermined periodicity is obtained through a plurality of sensors, and each of the plurality of sensors has a different sensing periodicity (Behar: [0021] … one or more sensor devices (e.g., temperature sensors, pressure sensors, speed sensors, acceleration sensors, fuel sensors, level sensors, flow sensors, optical sensors, torque sensors, motion sensors, vapor sensors, humidity sensors, stress sensors, strain sensors, load sensors, orientation sensors, altitude sensors, displacement sensors, position sensors, condensation sensors, and so forth), image-capturing devices (e.g., cameras, scanners, ultrasonic imaging devices, thermal imaging devices, electromagnetic imaging devices, and so forth), and/or various other devices that may detect data or receive data (e.g., over a network) at the vehicle; [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti); [0064] In particular embodiments, the user may fast-forward to a future second time stamp and specify where the virtual bicyclist 315 should be. The scenario editor 330 may then use the first and second timestamps to interpolate where the virtual bicyclist 315 should be at each time instant between the time stamps (e.g., determined based on a particular frame rate corresponding to the frame rate at which sensor data is captured by the sensors of the test vehicle 100).).
Absent a showing to the contrary, the specification is devoid of a stated benefit for the claimed limitations relating to periodicity. Thus, in the absence of an unanticipated result, resulting in an improvement/benefit to the technical field that is easily recognized by the skilled artisan and will change the technical field going forward as a result (paradigm shifting), the claimed periodicity limitation becomes a design choice.
Additionally, it is the examiners interpretation that sensors operation/sampling frequencies are determined by the capacity of the sensor.

REGARDING CLAIM 5, as best understood, Behar remains as applied above to claim 4, and further, Behar also discloses, each of the plurality of sensors obtains the first sensor information based on a sensing periodicity of a sensor whose sensing periodicity expires first among the plurality of sensors (Behar: [0021] … one or more sensor devices (e.g., temperature sensors, pressure sensors, speed sensors, acceleration sensors, fuel sensors, level sensors, flow sensors, optical sensors, torque sensors, motion sensors, vapor sensors, humidity sensors, stress sensors, strain sensors, load sensors, orientation sensors, altitude sensors, displacement sensors, position sensors, condensation sensors, and so forth), image-capturing devices (e.g., cameras, scanners, ultrasonic imaging devices, thermal imaging devices, electromagnetic imaging devices, and so forth), and/or various other devices that may detect data or receive data (e.g., over a network) at the vehicle; [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti); [0064] In particular embodiments, the user may fast-forward to a future second time stamp and specify where the virtual bicyclist 315 should be. The scenario editor 330 may then use the first and second timestamps to interpolate where the virtual bicyclist 315 should be at each time instant between the time stamps (e.g., determined based on a particular frame rate corresponding to the frame rate at which sensor data is captured by the sensors of the test vehicle 100).).
Absent a showing to the contrary, the specification is devoid of a stated benefit for the claimed limitations relating to periodicity. Thus, in the absence of an unanticipated result, resulting in an improvement/benefit to the technical field that is easily recognized by the skilled artisan and will change the technical field going forward as a result (paradigm shifting), the claimed periodicity limitation becomes a design choice.
Additionally, it is the examiners interpretation that sensors operation/sampling frequencies are determined by the capacity of the sensor.

REGARDING CLAIM 6, as best understood, Behar remains as applied above to claim 4, and further, Behar also discloses, the plurality of sensors include at least one sensor among a camera, a lidar, and an inertial measurement unit (IMU) (Behar: [0021] … one or more sensor devices (e.g., temperature sensors, pressure sensors, speed sensors, acceleration sensors, fuel sensors, level sensors, flow sensors, optical sensors, torque sensors, motion sensors, vapor sensors, humidity sensors, stress sensors, strain sensors, load sensors, orientation sensors, altitude sensors, displacement sensors, position sensors, condensation sensors, and so forth), image-capturing devices (e.g., cameras, scanners, ultrasonic imaging devices, thermal imaging devices, electromagnetic imaging devices, and so forth), and/or various other devices that may detect data or receive data (e.g., over a network) at the vehicle).

REGARDING CLAIM 7, as best understood, Behar remains as applied above to claim 1, and further, Behar also discloses, generating second simulation data based on the second physical information and the second sensor information; and obtaining the second sensor information from a result of a simulation executed based on the second simulation data, according to a predetermined periodicity (Behar: [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti)).
Absent a showing to the contrary, the specification is devoid of a stated benefit for the claimed limitations relating to periodicity. Thus, in the absence of an unanticipated result, resulting in an improvement/benefit to the technical field that is easily recognized by the skilled artisan and will change the technical field going forward as a result (paradigm shifting), the claimed periodicity limitation becomes a design choice.
Additionally, it is the examiners interpretation that sensors operation/sampling frequencies are determined by the capacity of the sensor.

REGARDING CLAIM 8, as best understood, Behar remains as applied above to claim 1, and further, Behar also discloses, the third data set includes flight environment information including the moving object and flight environment information excluding the moving object (Behar: [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti)).
Behar does not explicitly recite the terminology "including and excluding the moving object". However, Behar does disclose comparing/combining a plurality of samples and collecting data of an environment with a moving object. Which is capable of collecting/comparing samples that align with the user’s/designer’s choice.

REGARDING CLAIM 10, as best understood, limitations and motivation addressed, see claim 1 (supra). For firmware, software, hardware see at least Behar ¶'s [0025], [0088], [0102].

REGARDING CLAIM 11, as best understood, limitations and motivation addressed, see claim 2 (supra).

REGARDING CLAIM 12, as best understood, limitations and motivation addressed, see claim 3 (supra).

REGARDING CLAIM 13, as best understood, limitations and motivation addressed, see claim 4 (supra).

REGARDING CLAIM 14, as best understood, limitations and motivation addressed, see claim 5 (supra).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behar (US 20210166474 A1) as applied to claim 1 above, and further in view of Smolyanskiy (US 20180292825 A1).

REGARDING CLAIM 9, Behar remains as applied above to claim 1, and further, Behar discloses first, second, third data sets (Behar: [0032] ... one training sample may be generated based on a sequence of actual sensor data captured by a vehicle at times to and ti (sensor data 1 and 2). The captured data at times to and ti may be used to generate, respectively, a first contextual representation (the training data) and a second contextual representation (the associated ground-truth used for training). During training, the machine-learning model may process the first contextual representation using the model's current configuration parameters and output a predicted contextual representation. The predicted contextual representation may then be compared to the known second contextual representation (i.e., the ground-truth at time ti)).
Behar does not explicitly disclose in a form executable in a robot operating system (ROS).
However, in the same field of endeavor, Smolyanskiy discloses, “[0018] ...utilizing middleware (e.g., a robotic operating system (ROS), etc.)”, for the benefit of faster development time, scalability, and accessibility.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a virtual simulation architecture disclosed by Behar to include middleware taught by Smolyanskiy. One of ordinary skill in the art would have been motivated to make this modification in order to benefit from faster development time, scalability, and accessibility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (US 20160070265 A1)
Tao (US 20170061813 A1)
Trundle (US 20170092138 A1)
Malhotra (US 20190339081 A1)
Zhang (US 20170330478 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663